DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. valine, pyruvate or both in samples, and (2) correlating a level above a threshold level for determining s gender during early, mid and late development of embryo. Therefore, the natural relationship is the biomarker(s) valine or pyruvate correlating with a “condition”, i.e. gender under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No because no additional step is recited other than measuring the level of valine and/or pyruvate natural occurring molecules in a sample. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing and administering are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional mass spectrometry, gas chromatography or liquid chromatography to measure valine and/or pyruvate. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubessa (Metabolomics  2018  14:113; IDS reference).

With regard to claim 1 and 12, Rubessa teaches growing an embryo in an in vitro culture media, identifying one or more metabolites contained in the spent culture media during early, mid and late embryo development followed by comparing and correlating the concentration of the one or more metabolites to the gender of the embryo (See Abstract; Figures 6 and 7). 

Rubessa found out that the higher valine secreted in the medium by the embryo can be a gender biomarker for male embryo in an early development (See page 113, left column).  Moreover, pyruvate depletion is a suitable biomarker for predicting female embryo in the late development (See page 118, right column; Figure 7). 

With regard to claims 2-3 and 13-15, the embryo samples were collected and tested on days 1-7 (24 hours to 168 hours after zygote was formed)(See Materials and Methods).

With regard to claims 4-5, 7, and 16, bovine embryo was used by Rubessa (See Materials and Methods). 

With regard to claims 11, 17-18 and 20, Rubessa observed that the amino acid valine and pyruvate metabolite provides at least 60% accuracy for predicting gender on the embryo development (See Abstract; page 118). 


Claim(s) 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bruins (US 20150260704; IDS reference).

Claim interpretation:

It is noted that the step (ii) in claim 1, i.e. identifying the amount of valine, pyruvate, or both valine and pyruvate contained in the spent culture…, raises question of whether this step directs to measuring either (1) valine or (2) pyruvate or (3) both valine and pyruvate because the wherein clauses provide both valine and pyruvate scenarios. Under broadest reasonable interpretation (BRI), Office would consider the measuring step directs to measure either valine, pyruvate alone or both valine and pyruvate together. Therefore only one wherein clause is needed for the claim. 

Bruins teaches using valine as a gender predictor for early male embryo development (See Abstract; Table 1; claims 1 and 38).  Note, the level of female valine shown in Table 1 can be considered as a baseline compared to that of a male avian embryo ( male 28.6 > female 23.7).

With regard to claim 2-3, the embryo development period is from 1 day to 14 days (See section 0040).

With regard to claims 5 and 7, the sample are from bird (avian)(See examples).

With regard to claim 10, Bruins uses mass spectrometry or NMR for analysis (See section 0026).


6.	Claim(s) 1-7 and 10, 12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturmey (Molecular Reproduction & Development 2010 77:285-296; IDS reference).

With respect to claim 1, Sturmey uses amino acid metabolic profiling to study embryo development. Sturmey discloses that the higher level of valine amino acid is observed on male cattle embryo at an early development stage (See Figure 2; IDS reference). 

With respect to claim 12, based on the amino acid profiling Sturmey further teaches that an increased depletion of glutamate, and methionine amino acids in female (XX) embryo (See page 293, left column). 

With regard to claims 2-3 and 13-15, the blastocysts and embryo are selected from days 1-7 (168 hours)(See Materials and Methods).

With regard to claim 10, Sturmey uses HPLC for analysis of amino acids (See Materials and Methods). 


					Conclusion 

7.	No claim is allowed. 

	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641